DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 9, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Usuda (US 5,455,906)
claim 1, Usuda teaches an information processing device comprising:
a control unit configured to set an input auxiliary region (Usuda: Fig. 6, reduced display region 1c) based on an acquired sensing result of an operator and display a starting point of an input start within the input auxiliary region when the input start performed using the operator is detected (Usuda: Fig. 2; Col. 5, line 25 – Col. 6, line 25).

With respect to claim 2, Usuda teaches the information processing device according to claim 1, wherein the input auxiliary region is set within a projectable region determined based on at least a position of the operator (Usuda: Col. 11, lines 31-53).

With respect to claim 3, Usuda teaches the information processing device according to claim 2, wherein the projectable region includes a region which is not shielded visually by the operator (Usuda: Col. 11, lines 31-53).

With respect to claim 5, Usuda teaches the information processing device according to claim 2, wherein the input auxiliary region and the projectable region are substantially a same plane (Usuda: Col. 11, lines 31-53).

claim 8, Usuda teaches the information processing device according to claim 2, wherein the control unit displays information for associating the operator with the input auxiliary region (Usuda: Fig. 2; Col. 5, line 25 – Col. 6, line 25).

With respect to claim 9, Usuda teaches the information processing device according to claim 1, wherein the control unit displays input information in accordance with an input performed using the operator within the input auxiliary region (Usuda: Fig. 2; Col. 5, line 25 – Col. 6, line 25).

With respect to claim 13, Usuda teaches the information processing device according to claim 1, wherein the control unit sets an input auxiliary region common to a plurality of the operators based on acquired sensing results of the plurality of operators (Usuda: Fig. 2; Col. 5, line 25 – Col. 6, line 25).

With respect to claim 15, Usuda teaches the information processing device according to claim 1, wherein the control unit displays the input auxiliary region (Usuda: Fig. 2; Col. 5, line 25 – Col. 6, line 25).

claim 16, Usuda teaches the information processing device according to claim 1, wherein the control unit displays starting points of a plurality of the input starts (Usuda: Fig. 2; Col. 5, line 25 – Col. 6, line 25).

Method claim (17) is drawn to the method of using the corresponding apparatus claimed in claim (1).  Therefore, method claim (17) corresponds to apparatus claim (1) and is rejected for the same reasons of anticipation as used above.

Apparatus claim (18) is drawn to the computer program product corresponding to the apparatus claimed in claim (1).  Therefore, apparatus claim (18) corresponds to apparatus claim (1), and is rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Usuda in view of Ikeda (US 2015/0126167).
With respect to claim 4, Usuda teaches the information processing device according to claim 3.
Usuda fails to expressly disclose wherein the projectable region includes a region in which a real object put on a plane including the projectable region is avoided.
However, Ikeda discloses wherein the projectable region includes a region in which a real object put on a plane including the projectable region is avoided (Ikeda: Para. [0071], [0105] – [0108]; Fig. 4 and 12, a display is produced on the periphery of a real object placed on a flat surface).
Therefore, it would be obvious to one of ordinary skill in the art to modify the information processing device, as taught by Usuda, to incorporate the function call routine, as taught by Ikeda, in order to execute a predefined call function in response to the detection of a predefined real object being placed on the surface of the tabletop projection surface (Ikeda: Para. [0105] – [0108]; Fig. 4 and 12).

With respect to claim 6, Usuda teaches the information processing device according to claim 2.
Usuda fails to discloses displaying a notification in response to the input auxiliary region with a predetermined size which is defined in advance is not settable within the projectable region. 
Ikeda teaches a notification in response to the input auxiliary region with a predetermined size which is defined in advance is not settable within the projectable 
Therefore, it would be obvious to one of ordinary skill in the art to modify the information processing device, as taught by Usuda, to incorporate the function call routine, as taught by Ikeda, in order to execute a predefined call function in response to the detection of a predefined real object being placed on the surface of the tabletop projection surface (Ikeda: Para. [0105] – [0108]; Fig. 4 and 12).  

With respect to claim 7, the combination of Usuda as modified by Ikeda teaches the information processing device according to claim 6, wherein the predetermined notification is a notification on expanding the projectable region (Ikeda: Para. [0159], [0173], step S217 displaying a notification in response to no data record found in server). Displaying an error message is a well-known feature that one of ordinary skill in the art could implement as appropriate.   Moreover, one of ordinary skill in the art could appropriately determine the content of the error message as needed.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Usuda in view of Kikuoka (US 2009/0122023).
With respect to claim 11, Usuda information processing device according to claim 1.

However, Kikuoka discloses wherein the control unit resets the input auxiliary region based on a relation between a position of the operator and the input auxiliary region (Kikuoka: Para. [0055] – [0057]; Fig. 5A-B).
Therefore, it would be obvious to one of ordinary skill in the art to modify the information processing device, as taught by Usuda, to incorporate switching between a normal input mode and a sub-screen input mode, as taught by Kikuoka, in order to provide a more user-friendly experience by enabling the user to recognize that the image of the selected area 105 is being edited (Kikuoka: Para. [0062]; Fig 5A-B).  

With respect to claim 14, Usuda teaches the information processing device according to claim 1.
Usuda fails to expressly disclose wherein the control unit expands or contracts display within the input auxiliary region in response to a predetermined operation by the operator.
However, Kikuoka discloses wherein the control unit expands or contracts display within the input auxiliary region in response to a predetermined operation by the operator (Kikuoka: Para. [0055] – [0056]; Fig. 5A-B).
Therefore, it would be obvious to one of ordinary skill in the art to modify the information processing device, as taught by Usuda, to incorporate switching between a .  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Usuda in view of Morris (US 2011/0270824).
With respect to claim 12, Usuda teaches the information processing device according to claim 1.
Usuda fails to expressly disclose wherein the control unit sets an input auxiliary region of each operator based on acquired sensing results of a plurality of the operators.
However, Morris discloses wherein the control unit sets an input auxiliary region of each operator based on acquired sensing results of a plurality of the operators (Morris: Para. [0052]; Fig. 5-6, displaying a color-coded toolbar user interface object for each user).
Therefore, it would be obvious to one of ordinary skill in the art to modify the information processing device, as taught by Usuda, to incorporate collaborative content-finding, as taught by Morris, in order to provide a more user-friendly multi-user environment by allowing each user to perform content-finding while also increasing awareness of each user to the activities of other users (Morris: Para. [0004]).  

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625